This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon *1474consideration of relator’s motion to expedite consideration,
IT IS ORDERED by the court that an alternative writ of mandamus on the public records claim be, and hereby is, granted, and that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within twenty days of this entry; relator shall file her merit brief within twenty days after filing of evidence; respondents shall file their brief within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondents’ brief.
IT IS FURTHER ORDERED that relator’s request for an alternative writ barring respondent Upper Arlington City Council from proceeding to consider approval of any ordinance authorizing collective bargaining agreement between the city and the union be, and hereby is, denied.
Douglas, Resnick and F.E. Sweeney, JJ., would grant a peremptory writ regarding the agreement.